SMITH, Judge.
The provisions and procedures of the local option ordinances of the City of Pensacola were previously approved by the Public Employees Relations Commission (PERC) as being substantially equivalent to those set forth in Chapter 447, Part II, Florida Statutes (1975). Pensacola now petitions for review of a PERC order directing Pensacola to amend its local option ordinances to bring its provisions and procedures into substantial compliance with amendments to Chapter 447 by Chapter 77-343, Laws of Florida. PERC has authority to enter an order of the character complained of, Section 447.603, Florida Statutes (1977). The order did not perform rulemaking functions in violation of Section 120.54, Florida Statutes (1977), but was subject to the requirements of Section 120.57(2), applicable to an agency determining the substantial interests of a party in proceedings not involving a disputed issue of material fact. See General Development Corp. v. Div. of State Planning, Dep’t of Admin., 353 So.2d 1199, 1209 et seq. (Fla. 1st DCA 1978). Inasmuch as the only issue presented by Pensacola is one of law, which we here decide, PERC’s failure in this instance to comply with certain requirements of Section 120.57(2) was not a material error impairing the fairness of the proceedings or the correctness of the action taken by the agency. Section 120.-68(8).
The prayer of the petition for review is DENIED.
BOYER, Acting C. J., and BLACK, SUSAN, Associate Judge, concur.